 



Exhibit 10.1
AMENDMENT NO. 2 TO THE DECEMBER 10, 2004 MOA TO PROVIDE FOR THE
TRANSFER OF
SUPPLEMENTAL BARTER MATERIAL

 



--------------------------------------------------------------------------------



 



          This Amendment No. 2 to the December 10, 2004 Memorandum of Agreement
between the United States Department of Energy (“DOE”) and USEC Inc, a Delaware
Corporation headquartered at 6903 Rockledge Drive, Bethesda, MD. 20817 is
entered into this 9th day of February, 2006 (the “Amendment No. 2 Effective
Date”). USEC, Inc. and its wholly owned subsidiary, United States Enrichment
Corporation, are herein referred to as, “USEC.” DOE and USEC are sometimes
referred to herein as “Parties.”
          WHEREAS, on December 10, 2004, the Parties entered into a Memorandum
of Agreement for the Continued Operation of the Portsmouth S&T Facilities for
the Processing of Affected Inventory in Fiscal Year 2005 and Thereafter (the
“MOA”); and
          WHEREAS, on May 16, 2005, the Parties entered into Amendment No. 1 to
the MOA; and
          WHEREAS, as of December 31, 2005, USEC had cleaned 737 MTU of DOE
Affected Inventory by removing Tc-99 so that the Affected Inventory meets ASTM
specification C-787-90; and
          WHEREAS, Section 1.7 of the MOA requires USEC to cease performance
when Allowable Costs exceed the proceeds received or expected to be received
from the sale of Feed Material; and
          WHEREAS, USEC anticipates that by early February, Allowable Costs will
exceed proceeds from the sale of the Feed Material transferred to USEC pursuant
to the MOA; and
          WHEREAS, the 2006 Energy and Water Development Appropriations Act (the
“Act”) provides additional authorization for the Secretary to barter, transfer
or sell uranium and to use any proceeds to continue the Tc-99 cleanup project;
and
          WHEREAS, the Act also provides that any such barter, transfer or sale
shall, to the extent possible, be competitive and comply with all applicable
Federal procurement laws (including regulations); and
          WHEREAS, under Section 7.2(c) of the MOA, the Parties may agree to one
or more additional exchanges of “Supplemental Barter Material” (as that term is
defined in the MOA) to continue processing Affected Inventory, without
additional amendment to the MOA, provided the transfer, administration, and use
of the proceeds from the Supplemental Barter Material is in accordance with the
terms and conditions of the MOA, as amended;
          NOW, THEREFORE, the Parties hereby agree that:
          Subject to the availability of funds and legislative authority for
this purpose, work under the MOA, as amended, will be continued as follows:
     1. DOE shall transfer title to an additional 200 MTU of Feed Material
(“Supplemental Barter Material”) to USEC within three business days of the date
on which USEC and DOE have

1



--------------------------------------------------------------------------------



 



executed pursuant to Section 1.2(b) of the MOA a Security Agreement satisfactory
to DOE that grants DOE a security interest in the Supplemental Barter Material,
in accounts receivable generated by the sale of Supplemental Barter Material,
and in the proceeds received from the sale of Supplemental Barter Material.
     2. DOE shall transfer possession of the Supplemental Barter Material to
USEC within thirty days of the date on which USEC and DOE execute the Security
Agreement referred to in Section 1 above.
     3. USEC shall sell the Supplemental Barter Material in accordance with the
following procedures:

  a.   In addition to soliciting prospective uranium buyers of whom it is aware,
USEC shall announce the sale by placing an announcement (or equivalent) in Ux
Weekly. That announcement shall, at a minimum, inform the public that, pursuant
to an agreement with the DOE, USEC is selling approximately 200 metric tons of
natural uranium hexafluoride (UF6) that is being transferred to USEC by DOE;
that the sale is being conducted on a competitive basis and is open to all
prospective buyers; and that anyone interested in purchasing any of this uranium
should contact Patrick Ducmet, Director, Global Sales at USEC, by e-mail at
ducmetu@usec.com or by telephone at (301) 564-3200. The announcement shall
inform readers that USEC has issued a Request for Proposals (“RFP”) that is
available on USEC’s web site.     b.   USEC shall provide a draft copy of the
RFP to the Manager of DOE’s Portsmouth/Paducah Project Office for DOE review two
business days prior to issuance.     c.   USEC shall provide copies of all
responsive bids to the Manager of DOE’s Portsmouth/Paducah Project Office along
with a recommendation as to which offer should be accepted and the basis for
this recommendation.     d.   In the event DOE does not object to USEC’s
recommendation within two business days of DOE’s confirmed receipt of USEC’s
recommendation, USEC shall accept the offer that it recommended accepting. The
Parties agree that DOE’s receipt of USEC’s recommendation may be confirmed by
e-mail evidence of DOE’s receipt.     e.   In the event DOE objects to USEC’s
recommendation and another offer is acceptable to DOE, then DOE shall, within
two business days of DOE’s confirmed receipt of USEC’s recommendation, direct
USEC to accept the offer that is acceptable to DOE.     f.   If DOE objects to
USEC’s recommendation and DOE determines that all offers are unacceptable, DOE
and USEC shall enter into discussions to identify a mutually agreeable
alternative.

2



--------------------------------------------------------------------------------



 



  g.   If the Parties cannot identify a mutually agreeable alternative within
ten business days, of DOE’s determination that all offers are unacceptable, DOE
shall either:

  1.   Make direct payment of USEC Allowable Costs pursuant to Section 2.3 of
the MOA, or;     2.   Terminate the MOA pursuant to Section 13 of the MOA.

  h.   In the event the Parties cannot reach an agreement pursuant to 3(f) and,
pursuant to Section 3(g) DOE directs USEC to accept direct payment or terminate
the program USEC shall within three business days transfer title to the 200 MTU
of Supplemental Barter Material back to DOE (less the amount of such material
that has previously been sold, if any).     i.   If pursuant to Section 3(g) DOE
directs USEC to terminate the MOA USEC may nonetheless continue processing USEC
Affected Inventory at its own risk and cost. The Parties agree, however, that
any such continuation shall not impact their respective rights and
responsibilities under the June 17, 2002 Agreement between DOE and USEC.

     4. The Advanced Cost Agreement concluded by the Parties pursuant to
Section 2.1 of the MOA as of March 9, 2005 shall govern the disposition of
proceeds from the sale of Supplemental Barter Material.
     5. DOE’s and USEC’s obligations under this Amendment No. 2 are subject to
compliance with applicable law including but not limited to the National
Environmental Policy Act.
     6. All provisions contained in the MOA, as amended, are applicable to this
Amendment No. 2. In the event there is a conflict between this Amendment No. 2
and the MOA, as amended, this Amendment No. 2 shall be controlling.
     IN WITNESS WHEREOF, The Parties, through their duly authorized
representatives, have signed this Amendment in two originals on the Amendment
No. 2 Effective Date listed above.

                              UNITED STATES DEPARTMENT       USEC INC. OF ENERGY
                       
 
                           
By:
  /s/ William E. Murphie       By:   /s/ Philip G. Sewell            
 
                           
 
  William E. Murphie           Philip G. Sewell
           
 
                           
Title:
  Manager, PPPO       Title:   Senior Vice President            
 
                           
Date:
  February 9, 2006       Date:   February 9, 2006            

3